DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pat. No., 4,870,627).
	In regards to claim 1, Hsu teaches a method (Hsu abstract) comprising:
	recording a first reflected waveform with a first transducer to form a first data set from a first excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a first reflected waveform with a first receiver 30.1 to form a first data set from a first excitation of acoustic waves traveling through the earth formations);
	recording a second reflected waveform with a second transducer to form a second data set from a second excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a second reflected waveform with a second receiver 30.12 to form a second data set from a second excitation of acoustic waves traveling through the earth formations);

	 applying the first sensitivity correction factor to at least a portion of the first data set to form a first sensitivity corrected data set (Hsu Fig. 11, col. 6 lines 57-66, and col. 8 line 62 through col. 9 line 3 teach applying the equalization (first sensitivity correction) factor to at least a portion of the first data set for the first receiver to form a first sensitivity corrected data set);
	estimating a second sensitivity correction factor for the second data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a second equalization (sensitivity correction) factor for variations measured in the amplitudes of the second data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers); 
	applying the second sensitivity correction factor to at least a portion of the second data set to form a second sensitivity corrected data set (Hsu Fig. 11, col. 6 lines 57-66, and col. 8 line 62 through col. 9 line 3 teach applying the equalization (second sensitivity correction) factor to at least a portion of the second data set for the second receiver to form a second sensitivity corrected data set);
	stacking the first sensitivity corrected data set amplitudes and forming a first image (Hsu col. 2 lines 53-68, col. 6 lines 6-18, and col. 7 lines 5-12 teaches where the waveforms from respective receivers (including the first receiver) are stacked on a display log and recorded with grey scale values related to their amplitudes to provide a first image);
	stacking the second sensitivity corrected data set amplitudes and forming a second image (Hsu col. 2 lines 53-68, col. 6 lines 6-18, and col. 7 lines 5-12 teaches where the waveforms from respective receivers (including the second receiver) are stacked on a display log and recorded with grey scale values related to their amplitudes to provide a second image); and


	In regards to claim 2, Hsu teaches further comprising calculating the first sensitivity correction factor and the second sensitivity correction factor at a beginning of a drilling run or end of the drilling run (Hsu col. 6 lines 64-66 and col. 8 line 67 through col. 9 line 3 teach calculating the equalization (sensitivity correction) factors during pre-calibration of the receivers before a drilling run).

	In regards to claim 3, Hsu teaches further comprising calculating the first sensitivity correction factor and the second sensitivity correction factor is applied over any length of a drilling run (Hsu col. 2 lines 54-59, col. 6 lines 1-5, and col. 6 lines 57-64 teach performing equalization processing calculations (of the first and second sensitivity correction factors) in real-time as the waveforms are generated (over any length of a drilling run)).  

	In regards to claim 4, Hsu teaches further comprising updating the first sensitivity correction factor and the second sensitivity correction factor at a designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the updating of equalization (sensitivity correction) factors occurs at a designated known depth of the borehole segment for which the arrival of receiver responses is known to remain substantially unattenuated).

	In regards to claim 5, Hsu teaches further comprising updating the first sensitivity correction factor and the second sensitivity correction factor over a drilling run at any designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the updating of equalization (sensitivity 

	In regards to claim 6, Hsu teaches a method (Hsu abstract) comprising:
	disposing a downhole tool into a borehole (Hsu Fig. 1 Item 20 and col. 5 lines 10-12), wherein the downhole tool comprises:
	a measurement assembly, wherein the measurement assembly comprises a first transducer and a second transducer (Hsu Fig. 1, col. 5 lines 10-23, and col. 9 lines 25-36 teach a measurement assembly having a plurality of vertically spaced transducers including first and second transducers);
	transmitting a first excitation from the first transducer and a second excitation from the second transducer (Hsu col. 5 lines 12-23 teach transmitting acoustic waves (first and second excitations) from the plurality of vertically spaced transmitters of the first and second transducers);
	recording a first reflected waveform with the first transducer to form a first data set from the first excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a first reflected waveform with a first receiver 30.1 to form a first data set from a first excitation of acoustic waves traveling through the earth formations);
	recording a second reflected waveform with the second transducer to form a second data set from the second excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a second reflected waveform with a second receiver 30.12 to form a second data set from a second excitation of acoustic waves traveling through the earth formations);
	estimating a first sensitivity correction factor for the first data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a first equalization (sensitivity correction) factor for variations measured in the amplitudes of the first data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers); 

	estimating a second sensitivity correction factor for the second data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a second equalization (sensitivity correction) factor for variations measured in the amplitudes of the second data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers); 
	applying the second sensitivity correction factor to at least a portion of the second data set to form a second sensitivity corrected data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a second equalization (sensitivity correction) factor for variations measured in the amplitudes of the second data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers);
	stacking the first sensitivity corrected data set amplitudes to form a first image (Hsu col. 2 lines 53-68, col. 6 lines 6-18, and col. 7 lines 5-12 teaches where the waveforms from respective receivers (including the first receiver) are stacked on a display log and recorded with grey scale values related to their amplitudes to provide a first image);
	stacking the second sensitivity corrected data set amplitudes to form a second image (Hsu col. 2 lines 53-68, col. 6 lines 6-18, and col. 7 lines 5-12 teaches where the waveforms from respective receivers (including the second receiver) are stacked on a display log and recorded with grey scale values related to their amplitudes to provide a second image);
	comparing the first image and the second image (Hsu col. 3 lines 38-43, col. 6  lines 6-18, Fig. 1, and Fig. 1A teaches comparing the first and second images for the waveform portions of the receivers in a combined display log); and


	In regards to claim 7, Hsu teaches further comprising calculating the first sensitivity correction factor and the second sensitivity correction factor at a beginning of a drilling run or end of the drilling run (Hsu col. 6 lines 64-66 and col. 8 line 67 through col. 9 line 3 teach calculating the equalization (sensitivity correction) factors during pre-calibration of the receivers before a drilling run).

	In regards to claim 8, Hsu teaches further comprising calculating the first sensitivity correction factor and the second sensitivity correction factor is applied over any length of a drilling run (Hsu col. 2 lines 54-59, col. 6 lines 1-5, and col. 6 lines 57-64 teach performing equalization processing calculations (of the first and second sensitivity correction factors) in real-time as the waveforms are generated (over any length of a drilling run)).

	In regards to claim 9, Hsu teaches further comprising updating the first sensitivity correction factor and the second sensitivity correction factor at a designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the updating of equalization (sensitivity correction) factors occurs at a designated known depth of the borehole segment for which the arrival of receiver responses is known to remain substantially unattenuated).


claim 10, Hsu teaches further comprising updating the first sensitivity correction factor and the second sensitivity correction factor over a drilling run at any designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the updating of equalization (sensitivity correction) factors occurs at any designated known depth within a borehole segment for which the arrival of receiver responses is known to remain substantially unattenuated).

	In regards to claim 11, Hsu teaches wherein the first excitation and the second excitation are a pressure pulse (Hsu col. 5 lines 26-28).

	In regards to claim 12, Hsu teaches a system (Hsu abstract) comprising:
	a measurement assembly (Hsu Fig. 1, col. 5 lines 10-23, and col. 9 lines 25-36 teach a measurement assembly having a plurality of vertically spaced transducers including first and second transducers) comprising:
	a first transducer connected to the measurement assembly and configured to transmit a first excitation (Hsu col. 5 lines 12-23 teach transmitting acoustic waves (first excitation) from the plurality of vertically spaced transmitters including from the first transducer); and
	a second transducer connected to the measurement assembly and configured to transmit a second excitation (Hsu col. 5 lines 12-23 teach transmitting acoustic waves (second excitation) from the plurality of vertically spaced transmitters including from the second transducer); and
	an information handling system (Hsu col. 2 lines 56-59 and col. 5 lines 24-32 teach a surface located processor as an information handling system) configured to:
	record a first reflected waveform with the first transducer to form a first data set from the first excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a first reflected waveform with a first 
	record a second reflected waveform with the second transducer to form a second data set from the second excitation (Hsu Fig. 1 and col. 5 lines 10-32 teach recording a second reflected waveform with a second receiver 30.12 to form a second data set from a second excitation of acoustic waves traveling through the earth formations);
	estimate a first sensitivity correction factor for the first data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a first equalization (sensitivity correction) factor for variations measured in the amplitudes of the first data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers);
	 apply the first sensitivity correction factor to at least a portion of the first data set to form a first sensitivity corrected data set (Hsu Fig. 11, col. 6 lines 57-66, and col. 8 line 62 through col. 9 line 3 teach applying the equalization (first sensitivity correction) factor to at least a portion of the first data set for the first receiver to form a first sensitivity corrected data set);
	estimate a second sensitivity correction factor for the second data set Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a second equalization (sensitivity correction) factor for variations measured in the amplitudes of the second data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers); 
	apply the second sensitivity correction factor to at least a portion of the second data set to form a second sensitivity corrected data set (Hsu Fig. 11 and col. 8 lines 42-62 teach estimating a second equalization (sensitivity correction) factor for variations measured in the amplitudes of the second data set due to unequal gain characteristics causing sensitivity differences in measurements between receivers);

	stack the second sensitivity corrected data set amplitudes to form a second image (Hsu col. 2 lines 53-68, col. 6 lines 6-18, and col. 7 lines 5-12 teaches where the waveforms from respective receivers (including the second receiver) are stacked on a display log and recorded with grey scale values related to their amplitudes to provide a second image); and
	compare the first image and the second image (Hsu col. 3 lines 38-43, col. 6  lines 6-18, Fig. 1, and Fig. 1A teaches comparing the first and second images for the waveform portions of the receivers in a combined display log).

	In regards to claim 13, Hsu teaches wherein the first excitation and the second excitation is a pressure pulse (Hsu col. 5 lines 26-28).

	In regards to claim 14, Hsu teaches wherein the information handling system is further configured to display the first image and the second image at a common depth and an azimuth window (Hsu Fig. 1, Fig. 1A, col. 3 lines 38 through col. 4 line 17, col. 9 lines 54-65 teach visually displaying the first and second images of the parameter values of the different receiver waveforms at a common depth and azimuth window).

	In regards to claim 16, Hsu teaches wherein the information handling system is further configured to calculate the first sensitivity correction factor and the second sensitivity correction factor at a designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the 

	In regards to claim 17, Hsu teaches wherein the information handling system is further configured to calculate the first sensitivity correction factor and the second sensitivity correction factor before beginning a drilling run or after the drilling run (Hsu col. 6 lines 64-66 and col. 8 line 67 through col. 9 line 3 teach calculating the equalization (sensitivity correction) factors during pre-calibration of the receivers before a drilling run).

	In regards to claim 18, Hsu teaches wherein the information handling system is further configured to re-calculate the first sensitivity correction factor and the second sensitivity correction factor over a drilling run at any designated depth (Hsu col. 5 lines 32-39, col. 6 lines 59-64, and col. 8 lines 42-67 teach where the updating of equalization (sensitivity correction) factors occurs at any designated known depth within a borehole segment for which the arrival of receiver responses is known to remain substantially unattenuated).

	In regards to claim 19, Hsu teaches further comprising a conveyance, wherein the measurement assembly is connected to the conveyance (Hsu Fig. 1 and col. 5 line 10-23 teach a conveyance cable 22 for lowering the measurement assembly tool 20 into the borehole).

	In regards to claim 20, Hsu teaches wherein the conveyance comprises a wireline, a slickline, coiled tubing, a drill pipe, or a downhole tractor (Hsu Fig. 1 Item 22).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pat. No. 4,870,627) as applied to claim 12, and further in view of Hassan (US Pat. Pub. 2009/0084176).
	In regards to claim 15, Hsu teaches the system as explained in the rejection of claim 12 above.	Hsu fails to expressly teach wherein the information handling system is further configured to identify a borehole radius from a fluid sound speed calculation.
	Hassan paragraph [0043] teaches a known equation where the velocity of sound in the borehole fluid can be used to calculate a radius of the borehole.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hassan because the relationship between the fluid speed is a known variable used in the calculation of the borehole radius.  Since Hsu is also interested in determining the borehole diameter (which is twice the radius) for display in the display log (see Hsu col. 3 lines 14-22) using various means (see col. 5 lines 40-44, and col. 9 lines 15-25), 

Pertinent Art
6.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/27/2021